In an action, inter alia, to declare a certain ordinance of the Village of Freeport invalid, the defendant Village of Freeport appeals from a judgment of the Supreme Court, Nassau County, dated April 20, 1979, which declared the ordinance invalid. Judgment reversed, on the law, with costs, the ordinance is declared to be valid and the complaint is otherwise *823dismissed. We held in Loventhal v City of Mount Vernon (51 AD2d 732) that an ordinance requiring dwelling owners to obtain a permit before letting a unit was a valid exercise of the police power and did not infringe on the owners’ Fourth Amendment rights. There is no significant difference between the instant ordinance and that involved in Loventhal. Lazer, J. P., Mangano, Gibbons and Hargett, JJ., concur.